Montgomery County, Maryland v. Jean K. Phillips, et al., Misc. No. 20, September Term,
2014

AGRICULTURAL LAND TRANSFER TAX – MD. CODE ANN., TAX-PROP.
(1986, 2012 REPL. VOL.) § 13-407(A) – “TOTAL RATE OF TAX” – MD. CODE
ANN., TAX-PROP. (1986, 2012 REPL. VOL.) § 13-303(D) – SURCHARGE – Court
of Appeals held that “total rate of tax that applies to a transfer subject to the agricultural
land transfer tax”, as used in Md. Code Ann., Tax-Prop. (1986, 2012 Repl. Vol.) (“TP”) §
13-407(a)(2) and (3), includes “surcharge” imposed by TP § 13-303(d), and that State
surcharge is, by definition, part of State agricultural land transfer tax.
Circuit Court for Montgomery County
Case No. 380265V

Argued: September 10, 2015
                                            IN THE COURT OF APPEALS

                                                  OF MARYLAND

                                                    Misc. No. 20

                                                September Term, 2014
                                      ______________________________________

                                       MONTGOMERY COUNTY, MARYLAND

                                                         v.

                                             JEAN K. PHILLIPS, ET AL.
                                      ______________________________________

                                                Barbera, C.J.
                                                Battaglia
                                                Greene
                                                Adkins
                                                McDonald
                                                Watts
                                                Harrell, Jr., Glenn T. (Retired,
                                                Specially Assigned),

                                                      JJ.
                                      ______________________________________

                                                 Opinion by Watts, J.
                                             Greene and Harrell, JJ., dissent
                                      ______________________________________

                                                Filed: October 16, 2015
       Pursuant to Maryland Rule 8-304, the Court of Special Appeals certified this case

to this Court. This Court issued a writ of certiorari, limiting review to the following

question of law: “Does the phrase ‘the total rate of tax that applies to a transfer subject to

the agricultural land transfer tax’ in [Md. Code Ann., Tax-Prop. (1986, 2012 Repl. Vol.)

(“TP”)] § 13-407(a)(2) and (3) [] include the ‘surcharge’ imposed by [TP] § 13-303(d)?”

       We answer the certified question of law in the affirmative and hold that the total

rate of tax that applies to a transfer subject to the agricultural land transfer tax, as set forth

in TP § 13-407(a)(2) and (3), includes the State surcharge imposed by TP § 13-303(d). The

State surcharge is, by definition, a part of the State agricultural land transfer tax, and must

be calculated into, and treated as a part of, the tax ceiling on a county’s agricultural land

transfer tax.

                                       BACKGROUND

       The following undisputed facts are set forth in the record. Jean K. Phillips, Trustee

of the Jean K. Phillips Revocable Trust, and Carol Ann Mumma (together, “Appellees”)

owned the Phillips family farm in Montgomery County, Maryland (“the County”),

Appellant.1 The Board of Education of Montgomery County (“the Board of Education”)

condemned the Phillips family farm for the purpose of building an elementary school. The

Board of Education and Appellees agreed that the just compensation for the Phillips family

farm was $4,142,500.

       The agricultural land transfer tax to be collected by the County, on the State’s behalf,


       1
       For purposes of proceedings in this Court, the parties retain the designations that
they had in the Court of Special Appeals.
was calculated at the rate of 4% of the value of the agricultural portion of the land

($4,138,200—the just compensation of $4,142,500 less $4,300, which was the value of the

non-agricultural portion of the land), arriving at a State agricultural land transfer tax of

$165,528. The State surcharge of 25% of the State agricultural land transfer tax was

calculated to be $41,382 (which is 25% of $165,528). In total, the amount of agricultural

land transfer tax owed to the State was $206,910 (the State agricultural land transfer tax of

$165,528 plus the State surcharge of $41,382).

       The County calculated its own agricultural land transfer tax—or the County

farmland transfer tax—at the rate of 2% of the just compensation of $4,142,500, arriving

at a County farmland transfer tax of $82,850. Between the State agricultural land transfer

tax, including the State surcharge, and the County farmland transfer tax, Appellees were

taxed $289,760, which is approximately 7% of $4,138,200, which was the value of the

agricultural portion of the land.

       On January 14, 2013, on Appellees’ behalf, the Board of Education paid the State

agricultural land transfer tax of $206,910 and the County farmland transfer tax of $82,850.

On January 16, 2013, the Board of Education paid $3,852,740—the remainder of the just

compensation of $4,142,500—to Appellees’ counsel in trust for Appellees.

       In a letter dated February 1, 2013, Appellees requested from the Supervisor of

Assessments for the County a refund of a portion of the County farmland transfer tax,

specifically $41,468, plus interest. According to Appellees, the maximum amount of the

combined State agricultural land transfer tax and the County farmland transfer tax

permitted by law was 6% of $4,138,200 (the value of the agricultural portion of the land),


                                            -2-
or $248,292, which was less than $289,760, which was the amount taxed. Appellees

contended that the County, in calculating the County farmland transfer tax, was incorrect

in concluding that the 25% State surcharge was not part of the combined transfer tax, and

thus could be ignored when calculating the cap on the County’s portion of the combined

transfer tax. In a letter dated March 14, 2013, the County denied the request for a refund,

explaining that its calculations satisfied the law because the State surcharge was to be

imposed in addition to, and separate from, the combined transfer tax.

       On March 21, 2013, Appellees appealed to the Maryland Tax Court (“the Tax

Court”). Before the Tax Court, Appellees contended that the County farmland transfer tax

needed to be reduced by the amount of the State surcharge. The County responded that the

State surcharge was to be collected in addition to the State agricultural land transfer tax

and the County farmland transfer tax; thus, the County was not required to reduce its

farmland transfer tax rate by the amount of the State surcharge. Following a hearing, on

August 7, 2013, the Tax Court issued a Memorandum and Order affirming the County’s

denial of Appellees’ request for a refund. Specifically, the Tax Court ruled, in agreement

with the County, that the State surcharge was “to be collected in addition to the State

[agricultural land] transfer tax [] and the County [farmland] transfer tax[.]”

       Appellees petitioned for judicial review. On February 21, 2014, the Circuit Court

for Montgomery County (“the circuit court”) reversed the Tax Court’s decision, entered

judgment in Appellees’ favor, and ordered that the County “shall refund to [Appellees] the

excess transfer tax imposed by [the] County upon the transfer of the [Phillips family farm]

to the [] Board of Education in the amount of $41,468, plus interest from the date of


                                            -3-
imposition to the date of payment.”

       The County appealed. The Court of Special Appeals considered the parties’ briefs

and heard oral argument, but, before reaching a decision, that Court certified this case to

this Court. On January 23, 2015, this Court issued a writ of certiorari.

                                STANDARD OF REVIEW

       In Md. Econ. Dev. Corp. v. Montgomery Cnty., 431 Md. 189, 198, 64 A.3d 478,

483 (2013), we set forth the standard of review applicable to decisions of the Tax Court,

stating: “[W]e are under no statutory constraints in reversing a Tax Court order which is

premised solely upon an erroneous conclusion of law.” (Citation and internal quotation

marks omitted). See also Green v. Church of Jesus Christ of Latter-Day Saints, 430 Md.
119, 133, 59 A.3d 1001, 1009 (2013) (“As to [] legal error, the [respondent] asserts, the

Tax Court is owed no deference. We agree with the [respondent]. The meaning of the

words . . . is a matter of statutory construction and thus purely a legal question.” (Citation

omitted)); Brown v. Comptroller of Treasury, 130 Md. App. 526, 531-32, 747 A.2d 232,

235 (2000) (“A reviewing court will not accord deference to the tax court’s decision on a

question of law . . . and will review such a question de novo.” (Citation omitted)).

       Because the issue in this case involves statutory interpretation, we reiterate the

pertinent rules of statutory construction:

       The cardinal rule of statutory construction is to ascertain and effectuate the
       intent of the [General Assembly].

       As this Court has explained, [t]o determine that purpose or policy, we look
       first to the language of the statute, giving it its natural and ordinary meaning.
       We do so on the tacit theory that the [General Assembly] is presumed to have
       meant what it said and said what it meant. When the statutory language is


                                             -4-
      clear, we need not look beyond the statutory language to determine the
      [General Assembly]’s intent. If the words of the statute, construed according
      to their common and everyday meaning, are clear and unambiguous and
      express a plain meaning, we will give effect to the statute as it is written. In
      addition, [w]e neither add nor delete words to a clear and unambiguous
      statute to give it a meaning not reflected by the words the [General
      Assembly] used or engage in forced or subtle interpretation in an attempt to
      extend or limit the statute’s meaning. If there is no ambiguity in th[e]
      language, either inherently or by reference to other relevant laws or
      circumstances, the inquiry as to legislative intent ends[.]

      If the language of the statute is ambiguous, however, then courts consider not
      only the literal or usual meaning of the words, but their meaning and effect
      in light of the setting, the objectives and purpose of [the] enactment [under
      consideration]. We have said that there is an ambiguity within [a] statute
      when there exists two or more reasonable alternative interpretations of the
      statute. When a statute can be interpreted in more than one way, the job of
      this Court is to resolve that ambiguity in light of the legislative intent, using
      all the resources and tools of statutory construction at our disposal.

      If the true legislative intent cannot be readily determined from the statutory
      language alone, however, we may, and often must, resort to other recognized
      indicia—among other things, the structure of the statute, including its title;
      how the statute relates to other laws; the legislative history, including the
      derivation of the statute, comments and explanations regarding it by
      authoritative sources during the legislative process, and amendments
      proposed or added to it; the general purpose behind the statute; and the
      relative rationality and legal effect of various competing constructions.

      In construing a statute, [w]e avoid a construction of the statute that is
      unreasonable, illogical, or inconsistent with common sense.

      In addition, the meaning of the plainest language is controlled by the context
      in which is appears. As this Court has stated, [b]ecause it is part of the
      context, related statutes or a statutory scheme that fairly bears on the
      fundamental issue of legislative purpose or goal must also be considered.
      Thus, not only are we required to interpret the statute as a whole, but, if
      appropriate, in the context of the entire statutory scheme of which it is a part.

Stoddard v. State, 395 Md. 653, 661-63, 911 A.2d 1245, 1249-50 (2006) (citations, internal

quotation marks, and paragraph break omitted) (some alterations in original).



                                            -5-
                                       DISCUSSION

       The County contends that the State surcharge is a component of the State tax that is

not included in the State agricultural land transfer tax rate, and, accordingly, the County

farmland transfer tax is not reduced or otherwise affected by the amount of the State

surcharge. Stated otherwise, the County argues that the State surcharge is imposed in

addition to, and separately from, the State agricultural land transfer tax and the County

farmland transfer tax. The County asserts that the County farmland transfer tax is derived

solely from the State agricultural land transfer tax rate, without inclusion of the State

surcharge. The County maintains that both the plain language and legislative history of

the relevant statutes support the interpretation that the limit on the calculation of the County

farmland transfer tax is based solely on the State agricultural land transfer tax rate and that

the State surcharge does not affect the County farmland transfer tax rate. In other words,

the County contends that TP § 13-407(a)(2) and (3)’s references to “the total rate of tax”

do not include the State surcharge. Indeed, at oral argument, the County argued that the

State surcharge is not a rate of tax. As such, the County contends that Appellees were not

owed a refund.

       Appellees contend that the plain language of TP § 13-407(a)(2) and (3) and the

relevant County ordinance provide that a 6% tax ceiling applies to the total rate of tax,

including the State surcharge, which is, by definition, a part of the State agricultural land

transfer tax. Appellees argue that the County is required to reduce its farmland transfer tax

in light of the State agricultural land transfer tax, including the State surcharge, so that the

total transfer tax does not exceed 6%. Appellees contend that the County cannot overtax


                                             -6-
at 7% by ignoring the State surcharge. Simply put, according to Appellees, the 6% tax

ceiling on the combined State agricultural land transfer tax and the County farmland

transfer tax includes the State surcharge, and the County is required to reduce its farmland

transfer tax in light of the State surcharge to comply with TP § 13-407. As such, Appellees

assert that they are entitled to a refund in the amount of $41,468, which constitutes the

overcharge of the County farmland transfer tax, plus interest. We agree.

       TP § 13-302(a) provides that, “[e]xcept as otherwise provided in [TP] § 13-305 . . .

, [the State] agricultural land transfer tax is imposed on an instrument of writing that

transfers title to agricultural land.”   Indeed, “[a]n instrument of writing subject to

agricultural land transfer tax may not be recorded in any county” and “may not be filed

with the [State] Department [of Assessments and Taxation]” “until the agricultural land

transfer tax is paid to the collector for the county or paid to the [State] Department [of

Assessments and Taxation].” TP § 13-302(c) and (d). Concurrently, the County collects

its farmland transfer tax on property that has been “assessed at any time during the five

years preceding the transfer on the basis of being actively devoted to farm or agricultural

use.” Montgomery County Code (“MCC”) § 52-20(b)(1); see also MCC § 52-21(d).2

       The State “agricultural land transfer tax” “means the tax imposed under” the

Agricultural Land Transfer Tax subtitle (TP §§ 13-301–308) and “includes the surcharge

imposed under [TP] § 13-303(d)[.]” TP § 13-301(c). And, pursuant to TP § 13-302(b),


       2
        Pursuant to the Montgomery County Charter, the MCC was recodified in 2014.
See Montgomery County Charter § 504; Preface to the MCC. The provisions at issue here,
however, were recodified without substantial change; as such, we cite the MCC’s current
version.

                                           -7-
the State “[a]gricultural land transfer tax is payable in addition to any other transfer tax

imposed under” the Transfer Taxes title. The rate of the State agricultural land transfer tax

depends upon the size and use of the property, with base tax rates ranging from 3% to 5%.

TP § 13-303(a). Here, pursuant to TP § 13-303(a)(2), because the transfer involved “less

than 20 acres of agricultural land assessed for agricultural use or as unimproved agricultural

land,” the base tax rate was 4%.

       The State surcharge is also provided for in TP § 13-303, which is entitled “Rate of

Tax.” Specifically, TP § 13-303(d) provides:

               (1) Except as provided in paragraph (2) of this subsection, in addition
       to the tax imposed under this section, a surcharge in an amount equal to 25%
       of the tax determined under subsections (a) through (c) of this section is
       imposed on an instrument of writing that transfers title to agricultural land.

              (2) The surcharge imposed under paragraph (1) of this subsection does
       not apply to an instrument of writing that transfers property of 2 acres or less
       to be improved to a child or grandchild of the owner.

       In the County, the revenue that the County must remit to the Comptroller of the

State includes both the State agricultural land transfer tax and the State surcharge:

       If a county is certified by the Department of Planning and the Maryland
       Agricultural Land Preservation Foundation under § 5-408 of the State
       Finance and Procurement Article as having established an effective county
       agricultural preservation program, the collector for the county shall remit to
       the Comptroller:

              (1) the revenue from:

                      (i) the agricultural land transfer tax that is attributable to the
              taxation of instruments of writing that transfer title to parcels of land
              that are entirely woodland; and

                     (ii) the surcharge imposed under § 13-303(d) of this subtitle;
              and


                                             -8-
              (2) 25% of the balance of revenue from the agricultural land transfer
       tax that remains after the remittance under item (1) of this subsection.

TP § 13-306(b). See also TP § 13-306(a)(1)(i) (“Except in Montgomery County and except

as provided in subsection (b)(1) of this section for a certified county, each county collector

shall remit from a special account to the Comptroller, as the Comptroller specifies: (i) the

revenue from: 1. the agricultural transfer tax that is attributable to the taxation of

instruments of writing that transfer title to parcels of land that are entirely woodland; and

2. the surcharge imposed under § 13-303(d) of this subtitle[.]”             (Paragraph breaks

omitted)); TP § 13-306(a)(2)(i) (“In Montgomery County, if . . . a transfer tax . . . is in

effect, the collector for [the] County shall remit to the Comptroller: (i) the revenue from:

1. the agricultural transfer tax that is attributable to the taxation of instruments of writing

that transfer title to parcels of land that are entirely woodland; and 2. the surcharge imposed

under § 13-303(d) of this subtitle[.]” (Paragraph breaks omitted)). In other words, under

the current statutory scheme, the County retains 75% of the State agricultural land transfer

tax, and remits 25% to the State. See TP § 13-306(b)(2). By contrast, other counties retain

only one-third of the State agricultural land transfer tax, and must remit two-thirds to the

State. See TP § 13-306(a)(1)(ii).

       Although permitting the County to impose its own transfer tax, the statutes place

limits on the County’s transfer tax. Specifically, TP § 13-407, aptly titled “Limitations on

county transfer taxes,” provides in subsection (a) as follows:

       (1) Unless a greater rate of tax was imposed before July 1, 1979, a county
       may not impose county transfer tax on a transfer subject to the agricultural
       land transfer tax under Subtitle 3 of this title at a rate greater than the county


                                             -9-
       rate applicable to the transfer of improved residential property in that county.

              (2) If a county has imposed a county transfer tax at a rate that exceeds
       the rate applicable to the transfer of improved residential property, the total
       rate of tax that applies to a transfer subject to the agricultural land transfer
       tax may not exceed 5% plus the rate that applies to improved residential
       property under the county transfer tax.

              (3) If the total rate of tax that applies to a transfer subject to the
       agricultural land transfer tax exceeds the maximum rate allowed under
       paragraph (2) of this subsection, the tax that applies to the transfer:

                     (i) is payable at the rate specified for the agricultural land
              transfer tax; and

                    (ii) the rate of the county transfer tax shall be reduced as
              necessary to comply with the 5% limit.

Thus, pursuant to TP § 13-407(a)(2), the agricultural land transfer tax ceiling, for any

county, is “5% plus the rate that applies to improved residential property under the county

transfer tax.” Pursuant to MCC § 52-21(a)(3), the County’s transfer tax rate on improved

residential property is 1%, making the County’s farmland transfer tax ceiling 6%. See also

MCC § 52-20(b)(1) (“The rate of such tax shall not exceed[ s]ix percent of the value of the

consideration for any transfer of land, excluding improvements thereon, which, while

owned by the transferor, has been assessed at any time during the five years preceding

transfer on the basis of being actively devoted to farm or agricultural use.”).

       Case law interpreting the relevant statutes is sparse. In Montgomery Cnty. v. Fulks,

65 Md. App. 227, 500 A.2d 302 (1985), however, the Court of Special Appeals construed

TP § 13-407’s predecessor—Md. Code Ann. (1957), Art. 81, § 278F. In Fulks, id. at 228-

29, 500 A.2d at 303, the County imposed a 6% rezoning transfer tax, but failed to collect

the 2% State agricultural land transfer tax; the County then sued the Fulkses to collect the


                                            - 10 -
2% State agricultural land transfer tax. The Fulkses contended that Art. 81, § 278F(j)

imposed a 6% ceiling on the combined State and County transfer taxes that arise from a

single transaction and that, accordingly, they owed nothing further. Id. at 229, 500 A.2d

at 303. At the time, Art. 81, § 278F(j) provided:

       A county may not impose a local transfer tax on the transfer of land
       subject to the provisions of this section at a rate that is greater than the local
       transfer tax applicable to improved residential property in that county. . . . A
       county may not impose a local transfer tax to a rate, or increase a local
       transfer tax to a rate, above the rate imposed as of July 1, 1979, on any land
       subject to the provisions of this section. Furthermore, in any county that has
       imposed a transfer tax at a rate in excess of the rate of transfer tax levied on
       improved residential property, the combination of the state and local
       transfer tax rates may not exceed 5 percent plus the rate applicable to
       improved residential property. If the combined rates exceed the maximum
       allowable rate, the tax imposed by this section shall be collected in full, and
       the local tax shall be reduced as required.

(Emphasis added). The Court of Special Appeals observed that, in tax matters, “Maryland

courts often have been strict constructionists, relying heavily on the plain meaning of the

words. They have also tended to favor the interpretation proffered by the taxpayer when

the meaning of the statute is in doubt.” Fulks, 65 Md. App. at 233, 500 A.2d at 305. The

Court of Special Appeals held that Art. 81, § 278F(j) was “clear[,]” that “[t]here [wa]s no

ambiguity in the phrase ‘local transfer tax on the transfer of land[,]’” and that the County

rezoning transfer tax was subject to the 6% tax ceiling imposed by Art. 81, § 278F(j). Id.

at 235, 229, 500 A.2d at 306, 303. The Court of Special Appeals explained that the 6% tax

ceiling applied to the entire tax applied to the transfer of agricultural land, stating: “The

legislative intent plainly expressed is to place a cap on the total tax that may be enacted

when land is transferred. In short, [the trial court] correctly held that [Art. 81,] § 278F(j)



                                             - 11 -
is unambiguous and that it imposes a ceiling on a local transfer tax regardless of the rate

imposed on the transfer by . . . the county code.” Id. at 236-37, 500 A.2d at 307. Stated

otherwise, the Court of Special Appeals explained that “the tax ceiling imposed by [Art.

81, § 278F(j)] is intended to mean exactly what its plain language states—the ceiling

applies to the local transfer tax and all its varying rates.” Id. at 236, 500 A.2d at 307

(citations omitted).

       Here, in agreement with Appellees and the circuit court, we hold that the total rate

of tax that applies to a transfer subject to the agricultural land transfer tax, as set forth in

TP § 13-407(a)(2) and (3), includes the State surcharge imposed by TP § 13-303(d). We

arrive at this conclusion through an examination of the plain language of the relevant

statutes. By TP § 13-407(a)(2)’s and (3)’s plain language, the County farmland transfer

tax is subject to and limited by the tax ceiling set forth in TP § 13-407(a)(3), which clearly

states that if the “total rate of tax that applies to a transfer . . . exceeds” the tax ceiling set

forth in TP § 13-407(a)(2)—which, for the County, is 6% (5% plus the rate that applies to

improved residential property in the County, or 1%)—the County must reduce its farmland

transfer tax “as necessary to comply with the” tax ceiling. As specifically provided in TP

§ 13-407(a)(2) and (3), the tax ceiling includes “the total rate of tax that applies to a

transfer[.]” The total rate of tax is easily determined through a simple mathematical

calculation, namely, dividing the total agricultural land transfer tax by the value of the

agricultural portion of the land. Nothing in TP § 13-407 provides, explicitly or implicitly,

that the tax ceiling is limited to the portion of agricultural land transfer taxes that is

determined by base tax rates; i.e., nothing in TP § 13-407 provides that the State


                                              - 12 -
surcharge—although not determined by base tax rates, but instead determined by

multiplying the amount derived from the applicable base tax rate by 25%—is somehow

excluded from the “total rate of tax that applies to a transfer[.]” To be sure, the State

surcharge, although distinct from the base tax rate that is used to determine the State

agricultural land transfer tax, is easily calculable because it is 25% of the amount of the tax

calculated by applying the base tax rate to the value of the agricultural portion of the land.

In other words, once the base rate of agricultural land transfer tax (here, 4%) is applied to

the value of the agricultural portion of the land, that figure is then multiplied by the State

surcharge rate of 25% to determine the amount due as a result of the State surcharge.

Combining the State surcharge and the portion that is determined by application of the base

tax rate yields the total State agricultural land transfer tax, as expressly defined by TP §

13-301(c).

       Indeed, it is clear that, through its plain language, TP § 13-407 applies to transfers

of property “subject to the agricultural land transfer tax under Subtitle 3 of this title[.]” TP

§ 13-407(a)(1). In other words, the limitations on a county’s transfer tax are explicitly tied

to Subtitle 3 of Title 13 of the Tax-Property Article, i.e., the State’s agricultural land

transfer tax. Subtitle 3 of Title 13 expressly defines “agricultural land transfer tax” to

include the surcharge imposed under TP § 13-303(d). TP § 13-301(c). Simply put, the

definition of “agricultural land transfer tax” demonstrates a legislative intent that the State

surcharge be considered a part of the agricultural land transfer tax, and, thus, a part of the

“total rate of tax” imposed on a transfer of agricultural land.

       Although Fulks did not concern the State surcharge, the reasoning of the Court of


                                             - 13 -
Special Appeals easily supports the conclusion that the tax ceiling on the total rate of tax

applies to the total tax that is assessed on the transfer of agricultural land, including the

State surcharge. The Court of Special Appeals stated that “[t]he legislative intent plainly

expressed [in TP § 13-407’s predecessor] is to place a cap on the total tax that may be

exacted when land is transferred.” Fulks, 65 Md. App. at 236, 500 A.2d at 307 (emphasis

added). A logical extension of that conclusion is that the “total tax” includes the State

surcharge; otherwise, the tax ceiling set forth in TP § 13-407(a)(2) would be defeated. To

be sure, TP § 13-407’s predecessor, which was at issue in Fulks, contained the language

“combination of the state and local transfer tax rates[,]” which became “total rate of tax”

in TP § 13-407(a)(2) and (3). The change in phrasing from “combination of the state and

local transfer tax rates” to “total rate of tax” does not alter the conclusion that the tax ceiling

in TP § 13-407(a)(2) applies to “the total tax that may be exacted when land is transferred.”

Fulks, 65 Md. App. at 236, 500 A.2d at 307. Thus, the analysis of the Court of Special

Appeals in Fulks instructs that TP § 13-407(a)(2)’s tax ceiling applies to the total

agricultural land transfer tax, including the State surcharge.

       That TP § 13-303 discusses the State surcharge and the base rate of the agricultural

land transfer tax in separate subsections is of no consequence, and does not support the

outcome that the State surcharge is separate from, and not included in, the agricultural land

transfer tax. To be sure, TP § 13-303 provides in separate subsections for the base tax rate

and the State surcharge, and states in TP § 13-303(d) that the State surcharge is “in addition

to the tax imposed under this section[.]” To conclude, however, that the State surcharge is

not a part of the State agricultural land transfer tax would be in direct conflict with TP §


                                              - 14 -
13-301(c)(2), which explicitly and clearly provides that “‘[a]gricultural land transfer tax’

includes the surcharge imposed under § 13-303(d) of this subtitle.” In other words, through

TP § 13-301(c)(2)’s plain language, the General Assembly has expressed an intent to

ensure that the State surcharge is a part of the agricultural land transfer tax and, thus, a part

of the tax ceiling set forth in TP § 13-407(a)(2). To adopt the County’s interpretation that

the State surcharge is not included in the State agricultural land transfer tax would render

nugatory the definition of “agricultural land transfer tax” in TP § 13-301(c)(2). We decline

to read the statute in such a manner.

       Moreover, it is of no moment that TP § 13-306(b)(1) directs the County under

certain circumstances to remit to the State Comptroller the revenue from “(i) the

agricultural land transfer tax” and “(ii) the surcharge imposed under [TP] § 13-303(d)[.]”

TP § 13-306(b)(2) specifically provides that, in addition to the County’s remittance of the

agricultural land transfer tax and the State surcharge, the County must remit “25% of the

balance of revenue from the agricultural land transfer tax that remains after the

remittance under item (1) of this subsection.” (Emphasis added). In other words, by its

plain language, TP § 13-306(b) distinguishes between the remittance under item (1)—the

agricultural land transfer tax determined by base tax rates and the State surcharge, which

are lumped together—and the remittance under item (2) of the balance after remittance of

item (1). Thus, the plain language confirms that the General Assembly intended the State

surcharge to be a part of the State agricultural land transfer tax, and accordingly included

the State surcharge in the “balance” of the State agricultural land transfer tax.

       That the State agricultural land transfer tax and State surcharge are discussed or


                                             - 15 -
listed separately is not surprising, given that they are based on separate calculations whose

results are combined to arrive at the total tax. The State agricultural land transfer tax is

3%, 4%, or 5% of the value of the agricultural portion of the land, and the State surcharge

is 25% of the amount that is calculated using the base tax rate. To the extent that the County

contended at oral argument that the State surcharge is not a tax or a rate of tax, such a

contention is incomprehensible.3

       Indeed, as Judge McDonald pointed out during oral argument, a base tax rate is

certainly a rate of tax, and, depending on the applicable base tax rate, the rate of the State

surcharge itself will differ from case to case; in other words, the State surcharge is a rate

of tax by a different name and a different calculation. As Judge McDonald stated, to

compute the State surcharge, one must apply a rate; and, to arrive at the total rate of tax,

one must examine both the base agricultural land transfer tax rate and the State surcharge.

Moreover, the phrase “total rate of tax” itself, as set forth in TP § 13-407(a)(2) and (3),

implies more than one component; otherwise, there would have been no need to refer to a

“total” rate of tax. In sum, the plain language of the relevant statutes supports the

conclusion that the agricultural land transfer tax, by definition, includes the State surcharge,

and the State surcharge is to be considered as part of the “total rate of tax that applies to a

transfer” of agricultural land for purposes of the tax ceiling set forth in TP § 13-407(a)(2).

       Although the plain language of the relevant statutes is unambiguous and our analysis


       3
        By definition, a surcharge may be a tax. See Surcharge, Black’s Law Dictionary
(10th ed. 2014) (“An additional tax, charge, or cost[.]”); Tax, Black’s Law Dictionary (10th
ed. 2014) (“A charge, usu[ally] monetary, imposed by the government on persons, entities,
transactions, or property to yield public revenue.”).

                                             - 16 -
could end at this point, we nonetheless note that our holding is reinforced by the legislative

history and purpose of the State surcharge provision. In 2008, the General Assembly

passed Senate Bill 662, which added subsection (d) to TP § 13-303. See 2008 Md. Laws

4742, 4744 (Ch. 610, S.B. 662). Senate Bill 662’s stated purpose was, among other things,

to “impos[e] a certain surcharge under certain circumstances in addition to the agricultural

land transfer tax imposed on certain instruments of writing[.]” Id. at 4742. Senate Bill

662’s purpose was also “to increase agricultural land tax rates and alter the distribution of

tax revenues” to “fund three [then-]unfunded rural land preservation programs.” “SB 662

– Agricultural Land Transfer Tax – Rates and Distribution of Revenue,” Senate Budget &

Taxation Committee (Mar. 6, 2008) (testimony of Senator Thomas M. Middleton). As

Senate Bill 662’s sponsor Senator Middleton explained, the purpose of Senate Bill 662 was

to generate State tax revenue that would “increas[e] available funding for rural land

conservation easement purchases and [] provid[e] financial assistance to young and

beginning farmers seeking to purchase farmland.” Id. To raise that State tax revenue,

Senator Middleton initially proposed to double the base tax rates set forth in TP § 13-303(a)

from 3%–5% to 6%–10%. 2008 Md. Laws at 4744. Senate Bill 662 was revised, however,

to impose the 25% State surcharge instead. Id.4


       4
        As illustrative of the differences between the original Senate Bill 662 and its later
version, consider a transfer of agricultural land with a value of $4,000,000 subject to a 4%
tax rate. Under the original Senate Bill 662—doubling the 4% base tax rate to 8%—the
State agricultural land transfer tax on the property would have been $320,000 (8% of
$4,000,000). Under Senate Bill 662’s later version, which the General Assembly passed—
maintaining the 4% base tax rate and imposing the 25% State surcharge—the State
agricultural land transfer tax on the property is $200,000 (4% of $4,000,000, or $160,000,


                                            - 17 -
       Senate Bill 662’s bill file does not contain any discussion of increasing the total tax

ceiling or shielding a county’s agricultural land transfer tax from the effect of imposition

of the State surcharge. Instead, as Senate Bill 662’s summary explains, the purpose of the

25% State surcharge was wholly unrelated to the County’s farmland transfer tax and was

intended to generate State tax revenue without interfering with the counties’ share of the

State agricultural land transfer tax, and to provide for an exemption from the State

surcharge increase for certain familial transfers:

       For ease of administration, the proposed tax increase would be levied as a
       surcharge on the existing collection. This approach will help accomplish two
       desirable objectives: 1) it will eliminate the need to tinker with the three
       existing tax levy rates, as well as[] the State/county distribution formulas;
       and 2) it will provide a means to easily exempt the owners of farm
       family/child lots from paying the increase in the tax, a provision that some
       farmers have requested.

This statement supports the construction of the relevant statutes that the State surcharge

was intended to be a part of, and an increase in, the State agricultural land transfer tax, not

a separate levy that would not be subject to the tax ceiling or would necessitate “tinkering”

with the existing base tax rates.

       Moreover, Senate Bill 662’s Fiscal and Policy Note expressly states that there would

be no effect in the State agricultural land transfer tax at the local level; in other words, the

imposition of the State surcharge would not affect the share of revenue that the counties


plus 25% of $160,000, or $40,000). As Senator Middleton testified, he amended Senate
Bill 662 to impose a 25% State surcharge instead so as to “leav[e] unaltered the three
existing tax rates and two distribution formulas.” “SB 662 – Agricultural Land Transfer
Tax – Rates and Distribution of Revenue,” Senate Budget & Taxation Committee (Mar. 6,
2008) (testimony of Senator Thomas M. Middleton).


                                             - 18 -
received from the State agricultural land transfer tax.5 Simply put, the counties receive the

same share of revenue after the State surcharge’s imposition; the distribution formulas of

TP § 13-306 have not changed, and the County still retains 75% of the State agricultural

land transfer tax and needs to remit only 25% to the State. In short, we are not persuaded

that inclusion of the State surcharge in the total rate of tax results in a loss of revenue to

the County.6

       Finally, Senate Bill 662’s file contains a letter from the Maryland Association of

Counties, Inc. (“MACo”) to the Senate Budget & Taxation Committee in support of Senate

Bill 662. MACo expressly supported the increase in State taxes in the form of a surcharge

so that the counties would continue to receive the same amount of State tax revenue from

the existing base rates, and wrote:

               MACo is also aware of concerns with the substantial fiscal note on
       this legislation, and a desire to identify funding of these State programs. A

       5
          At oral argument, the County’s counsel seemingly conceded that Senate Bill 662’s
Fiscal and Policy Note “would’ve taken into account if counties’ agricultural transfer tax
revenue w[ere] reduced,” and, as explained, Senate Bill 662’s Fiscal and Policy Note
specifically states that establishment of the State surcharge would have no local effect; i.e.,
the Fiscal and Policy Note makes no mention of a reduction in revenue to the counties
through imposition of the State surcharge.
        6
          As Judge McDonald observed during oral argument and as Appellees pointed out
in their brief, the level or amount of the County farmland transfer tax is controlled by what
the County does in terms of its tax on residential property, and Senate Bill 662’s Fiscal and
Policy Note would not necessarily have taken into account what each specific county did
in terms of its tax on residential property. In other words, the 6% tax ceiling under TP §
13-407(a)(2) is, in part, of the County’s own making. TP § 13-407(a)(2) defines the tax
ceiling as “5% plus the rate that applies to improved residential property under the county
transfer tax[,]” which, here, is 1%. Should the County desire to generate additional revenue
on the transfer of agricultural land and increase the 6% tax ceiling imposed by TP § 13-
407(a)(2), the County can do so by increasing the rate that it imposes on the transfer of
improved residential property, which will in turn increase the tax ceiling under TP § 13-
407(a)(2).

                                            - 19 -
       bill structured as a State-only surcharge to the existing agricultural transfer
       tax, leaving the county share of collections unaffected, would not harm
       existing county programs. MACo would be open to working with the
       Committee on such a redirected bill.

In other words, MACo supported the State surcharge method as a means of raising

additional State tax revenue without any reduction of the counties’ share of State tax

revenue. In so writing, MACo identified the State surcharge as part of the “existing

agricultural transfer tax” and not as a separate tax.

       The legislative history of the 2008 amendment to the State agricultural land transfer

tax supports our reading of the pertinent statutes that the total rate of tax that applies to a

transfer subject to the agricultural land transfer tax of TP § 13-407 includes the State

surcharge imposed by TP § 13-303(d). The legislative history demonstrates that the State

surcharge is to be collected and distributed directly to the State, and makes no mention

whatsoever that the State surcharge is somehow exempt from the tax ceiling on the “total

rate of tax” under TP § 13-407(a)(2). Through Senate Bill 662, the General Assembly

clearly intended that the State surcharge be a part of the agricultural land transfer tax—and

it even expressly defined “agricultural land transfer tax” as including the State surcharge.

Tellingly, the General Assembly could have, but did not, modify or otherwise raise the tax

ceiling on the combined State agricultural land transfer tax and county agricultural land

transfer tax that may be imposed. Absent any indication in the statutory language or the

legislative history that the General Assembly did not intend the State surcharge to be a part

of the State agricultural land transfer tax, we decline to construe the relevant statutes to

reach such a strained result.



                                            - 20 -
       In sum, TP § 13-301(c)’s plain language provides that “agricultural land transfer

tax” includes the State surcharge imposed under TP § 13-303(d). TP § 13-407(a)(2) limits

a county’s transfer tax and imposes a tax ceiling on the combined rates of tax charged by

the State and a county. When amending the agricultural land transfer tax statutes, the

General Assembly added the State surcharge as part of the State agricultural land transfer

tax, but did not modify the tax ceiling. Plainly put, the State surcharge is, by definition, a

part of the State agricultural land transfer tax, and must be calculated into, and treated as a

part of, the tax ceiling limiting a county’s agricultural land transfer tax. Accordingly,

Appellees are entitled to a refund in the amount of $41,468—the overcharge of the County

farmland transfer tax—plus interest.


                                    CERTIFIED QUESTION OF LAW ANSWERED.
                                    CASE REMANDED TO THE COURT OF
                                    SPECIAL APPEALS WITH INSTRUCTIONS TO
                                    AFFIRM THE JUDGMENT OF THE CIRCUIT
                                    COURT FOR MONTGOMERY COUNTY.
                                    APPELLANT TO PAY COSTS IN THIS COURT
                                    AND THE COURT OF SPECIAL APPEALS.




                                            - 21 -
          IN THE COURT OF APPEALS
               OF MARYLAND

                    Misc. No. 20

            SEPTEMBER TERM, 2014



 MONTGOMERY COUNTY, MARYLAND

                          v.

           JEAN K. PHILLIPS, ET AL.


         Barbera, C.J.,
         Battaglia,
         Greene,
         Adkins,
         McDonald,
         Watts,
         Harrell, Glenn T., Jr. (Retired, Specially
                                      Assigned),
                               JJ.


         Dissenting Opinion by Harrell, J.,
              which Greene, J., joins.


Filed:    October 16, 2015
      With respect, I dissent.

      The Majority opinion claims to be applying the plain meaning of the relevant

statutory scheme (“We arrive at this conclusion through an examination of the plain

language of the relevant statutes.” Maj. slip. op. at 12) and turns to legislative history

only to ratify the conclusion reached by its plain meaning analysis (“Although the plain

language of the relevant statutes is unambiguous and our analysis could end at this point,

we nonetheless note that our holding is reinforced by the legislative history and purpose

of the State surcharge provision.” Maj. slip op. at 16-17). I see the structure of the

appropriate analysis a little differently. I submit that the statutory scheme is ambiguous

and resort to legislative history is both necessary and dispositive. As the Majority

opinion concedes necessarily, “TP § 13-303 provides in separate subsections for the base

tax rate and the State surcharge, and states in TP § 13-303(d) that the State surcharge is

“in addition to the tax imposed under this section[.]” Maj. slip op. at 14. That alone

appears to me to be an ambiguity in the statutory scheme, frustrating a plain meaning

approach to statutory interpretation and forcing recourse to traditional extrinsic aids in

meeting the challenge of interpreting the somewhat complex regulatory provisions.

      Turning to the Majority opinion’s analysis of the legislative history of Senate Bill

(S.B.) 662 of 2008 (the key enactment), the Majority contends that “the purpose of the

25% State surcharge was wholly unrelated to the County’s farmland transfer tax and was

intended to generate State tax revenue without interfering with the counties’ share of the

State agricultural land transfer tax . . .” (Maj. Slip Op. at 18). Continuing, the Majority

opinion professes not to be “persuaded that inclusion of the State surcharge in the total
rate of tax results in a loss of revenue to the County.” Maj. Slip. Op. at 19 (footnote

omitted). I may not grasp completely the Majority’s reasoning (and for that, I apologize),

but, if that were the case, how is it then that the result reached by the Majority opinion (in

construing the surcharge as part of the tax rate and applying the tax ceiling provision) is

that the County is ordered to refund to Phillips $41,468 it had collected from Phillips, in

accordance with the way the State and County had applied the regulatory scheme since

2008? Clearly, the County is losing revenue it would have received, but for S.B. 662 and

how the Majority interprets the calculation of the tax rates and ceiling. As the Tax Court

paraphrased Phillip’s argument, “[b]y adding the State surcharge to the State agricultural

transfer tax, the rate of the County farmland transfer tax will be reduced and the amount

of County farmland tax the County receives is reduced by the amount of the surcharge.”

Tax Court Memorandum And Order at 3. Although it could be seen as an “apples and

oranges” analysis, I see it has sleight-of-hand that injures the County in a way not

intended by the Legislature.

       If the Majority’s view that S.B. 662 (in combination with the pre-existing tax rate

and ceiling provision) was not intended to diminish the County’s share of the tax revenue

in these circumstances, why did Senator Middleton (Sponsor of S.B. 662) state,

seemingly that the bill was to “leav[e] unaltered” otherwise the status quo? Maj. slip op.

at 17-18, n. 4. The State desired greater revenue, but not at the County’s expense.

       The Majority opinion finds succor for its view that S.B. 662 was not intended to

have any effect on the state agricultural land transfer tax collection and distribution at the

local level because, had that not been the case, the Fiscal and Policy Note for S.B. 662

                                              2
would have addressed surely such a contrary consequence. Maj. Slip. Op. at 18-19 and

n.5. It is true certainly that the Fiscal and Policy Note does not mention that it was

expected that the change would result in diminution of the County’s revenue share,

regardless of the tandem operation of the tax ceiling. My intuition and experience with

State and local government over 45 years of practice (the last 24 of which were as a

Judge) suggests, however, that, had the result in the present case been a foreseeable

consequence of the revised scheme, the Note would have addressed it and Bloody Hell

would have been raised by MACO and any affected constituent jurisdiction. That did not

occur. As the Majority opinion implies, MACO embraced SB 662 in 2008. Maj. slip op.

at 19-20.    Of course, everyone back then could have been operating under a

misapprehension about the logical extension in actual operation of S.B. 662 within the

pre-existing statutory scheme. There is no evidence of that either, however. For that

reason, I am persuaded by the absence in the legislative history of SB 662 of any indicia

that the imposition of the 25% surcharge, even with the tax ceiling, was intended to be

part of the tax rate and, thus, the Majority’s construction in the present case resulted

improperly in a refund due to Phillips from the County.

       I would answer the certified question sent to us by the Court of Special Appeals

“No,” reverse the judgment of the Circuit Court for Montgomery County, and direct

remand of the case to the Circuit Court for entry of a judgment affirming the Tax Court’s

decision.

       Judge Greene authorizes me to state that he joins the views expressed in this

dissent.

                                            3